The State o




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 3, 2015

                                    No. 04-15-00223-CR

                                        Carlos FAZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR10674
                    The Honorable Kevin M. O'Connell, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to October 2, 2015.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court